Citation Nr: 1013310	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated that he did not desire a hearing before 
a member of the Board on his substantive appeal received in 
March 2006.  See VA Form 9 received in March 2006.  
Similarly, a VA Form 9 received in May 2007 continued to 
express a desire not to testify before the Board.  See VA 
Form 9 received in May 2007.  However, in October 2008 and 
March 2010, the Veteran faxed a copy of a VA Form 9 dated 
July 9, 2007, in which he references a May 2007 supplemental 
statement of the case and, more importantly, indicates a 
desire to appear at a "BVA hearing at a local VA office 
before a member, or members, of the BVA."  

The Board notes that there is no "original" VA Form 9 dated 
July 9, 2007, associated with the claims file.  Regardless, 
the Board finds that the most recent statement on record 
indicates a desire by the Veteran to appear at a Travel Board 
hearing.  As such hearing has not yet been conducted, this 
matter should be REMANDED to schedule him for such hearing.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


